            Case 1:20-cv-00681-RP Document 6 Filed 09/23/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

NIKOLAS BRITTON,                                       §
                                                       §
                Plaintiff,                             §
                                                       §
v.                                                     §                    1:20-CV-681-RP
                                                       §
THE PRESIDENT OF THE UNITED                            §
STATES, et al.,                                        §
                                                       §
                Defendants.                            §

                                                 ORDER

        Before the Court is the report and recommendation from United States Magistrate Judge

Andrew W. Austin concerning Nikolas Britton’s (“Britton”) failure to comply with Judge Austin’s

June 29, 2020 order requiring Britton to submit the filing fee of $400 or complete an application to

proceed in forma pauperis, (Dkt. 3). (R. & R., Dkt. 4). Pursuant to 28 U.S.C. § 636(b) and Rule 1(d)

of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas, Judge Austin issued his report and recommendation on August 18, 2020. (Id.). The Clerk’s

Office sent Britton the report and recommendation certified mail. (Dkt. 5). As of the date of this

order, no party has filed objections to the report and recommendation.

        Pursuant to 28 U.S.C. § 636(b), a party may serve and file specific, written objections to a

magistrate judge’s proposed findings and recommendations within fourteen days after being served

with a copy of the report and recommendation and, in doing so, secure de novo review by the district

court. When no objections are timely filed, a district court can review the magistrate’s report and

recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no timely

objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”).




                                                      1
           Case 1:20-cv-00681-RP Document 6 Filed 09/23/20 Page 2 of 2



       Because no party has filed timely objections, the Court reviews the report and

recommendation for clear error. Having done so and finding no clear error, the Court accepts and

adopts the report and recommendation as its own order.

       Accordingly, the Court ORDERS that the Report and Recommendation of Judge Austin,

(Dkt. 4), is ADOPTED. Britton’s claims are DISMISSED WITHOUT PREJUDICE.

       The Court will enter final judgment by separate order.

       SIGNED on September 23, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 2
